FILED
                                                          United States Court of Appeals
                                 PUBLISH                          Tenth Circuit

                UNITED STATES COURT OF APPEALS                   April 20, 2021

                                                             Christopher M. Wolpert
                      FOR THE TENTH CIRCUIT                      Clerk of Court
                      _________________________________

DR. ERFAN IBRAHIM,

       Plaintiff - Appellant,

v.                                                   No. 20-1131

ALLIANCE FOR SUSTAINABLE
ENERGY, LLC,

       Defendant - Appellee.
                    ___________________________________

      APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF COLORADO
               (D.C. No. 1:18-CV-02612-RM-NRN)
                   _________________________________

David J. Meretta, Miller & Law, Littleton, Colorado, on behalf of Plaintiff-
Appellant.

Christopher L. Ottele, Husch Blackwell (Ashley W. Jordaan & Dana
Dobbins, with him on the briefs), Denver, Colorado, on behalf of
Defendant-Appellee.
                       _________________________________

Before TYMKOVICH, Chief Judge, EBEL, and BACHARACH, Circuit
Judges.
                 _________________________________

BACHARACH, Circuit Judge.
                  _________________________________

     Dr. Erfan Ibrahim is a Muslim man of Pakistani descent who served

as an executive at Alliance for Sustainable Energy until he was fired.
Alliance attributed the firing to Dr. Ibrahim’s inappropriate comments to

two women; Dr. Ibrahim disagrees, attributing the firing to discrimination

based on his race, religion, and gender.

     Alliance urged summary judgment, arguing that Dr. Ibrahim had

lacked evidence of discrimination. In response, Dr. Ibrahim pointed to

Alliance’s decision not to fire another executive (C.B.) accused of sexual

harassment. The district court rejected the comparison, pointing to

differences between the conduct of Dr. Ibrahim and C.B. In our view,

however, these differences involved matters for the factfinder. So we

reverse the award of summary judgment on the claim of race

discrimination.

     But Dr. Ibrahim and C.B. were both male, and Dr. Ibrahim never

identified C.B.’s religion. So we affirm the award of summary judgment on

the claims of discrimination based on religion and gender. 1

I.   Dr. Ibrahim is fired by Alliance.

     While working for Alliance, Dr. Ibrahim texted Ms. Heather Newell,

who was an administrative assistant. In the text, Dr. Ibrahim offered to


1
      Dr. Ibrahim also raised a claim of discrimination based on national
origin. But in his opening brief, Dr. Ibrahim didn’t make an argument
about discrimination involving national origin. Because Dr. Ibrahim did
not present an appellate argument about national origin, he has waived this
claim and we need not address it. See Commonwealth Prop. Advocates,
LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d 1194, 1199–1200
(10th Cir. 2011) (deeming a claim waived based on insufficient
development in the appellant’s opening brief).
                                      2
help Ms. Newell pay for a rental car. A few weeks later, Dr. Ibrahim

invited Ms. Newell to a movie, stating that he didn’t have a significant

other. Ms. Newell declined, stating that she thought that it would be

inappropriate for them to see a movie together or for him to pay for her

rental car.

      After Ms. Newell declined, she expressed concern to her supervisor,

who discussed the incident with Dr. Ibrahim’s supervisor (Mr. Juan

Torres). Mr. Torres told Dr. Ibrahim to be careful because of the

sensitivities from his authority over Ms. Newell. According to Dr. Ibrahim,

the conversation was casual and Mr. Torres simply recommended that Dr.

Ibrahim move on from the incident.

      Within two weeks, Dr. Ibrahim attended a reception with members of

a visiting delegation from the United Kingdom. At the reception, Dr.

Ibrahim told a female delegate, Ms. Pauline Wood, that he had gotten a

positive vibe from her. Later in the conversation, Dr. Ibrahim asked Ms.

Wood how she had dealt with men in the manufacturing sector who did not

take her seriously “as an attractive, young female.” Weeks later, an official

at the U.K. consulate expressed concern to Mr. Torres about Dr. Ibrahim’s

comments.

      After learning of the incident, Mr. Torres asked Dr. Ibrahim about

his conversation with Ms. Wood. Dr. Ibrahim confirmed that he had made

the comments and said that he saw nothing wrong with them. Alliance

                                      3
immediately put Dr. Ibrahim on paid administrative leave and then fired

him, stating that his comments to Ms. Newell and Ms. Wood showed a lack

of professionalism and judgment. Dr. Ibrahim sued under Title VII of the

Civil Rights Act of 1964 .

II.    We conduct de novo review on the availability of summary
       judgment.

       We conduct de novo review and uphold summary judgment only in

the absence of a genuine dispute of material fact. Kendrick v. Penske

Transp. Servs., Inc., 220 F.3d 1220, 1225 (10th Cir. 2000). When deciding

whether a genuine factual dispute exists, we view the evidence in the light

most favorable to the party opposing summary judgment (Dr. Ibrahim). Id.

III.   A genuine factual dispute exists on whether Alliance
       discriminated against Dr. Ibrahim based on his race.

       Because Dr. Ibrahim relies on circumstantial evidence, we apply the

framework under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

Kendrick, 220 F.3d at 1225. Under this framework, the inquiry involves

three steps:

       1.      Dr. Ibrahim must present a prima facie case of discrimination.

       2.      If he makes this showing, the burden shifts to Alliance to
               provide a legitimate, nondiscriminatory reason for the firing.

       3.      If Alliance provides a legitimate, nondiscriminatory reason, the
               burden reverts to Dr. Ibrahim to show pretext.

Id. at 1226. In our view, Dr. Ibrahim satisfied his burdens on the first and

third steps for the claim involving race discrimination.

                                         4
      A.    Dr. Ibrahim has presented a prima facie case of
            discrimination based on race.

      Dr. Ibrahim can present a prima facie case through evidence that

      1.    he belongs to a protected class,

      2.    he suffered an adverse employment action, and

      3.    the circumstances give rise to an inference of discrimination.

E.E.O.C. v. PVNF, L.L.C., 487 F.3d 790, 800 (10th Cir. 2007).

      Alliance does not dispute Dr. Ibrahim’s membership in a protected

class or the existence of an adverse employment action. So we must

determine whether the circumstances give rise to an inference of

discrimination.

      An inference of discrimination can arise from an employer’s

favoritism toward a similarly situated employee who is not part of the

protected class. Id. at 800–01. Employees are similarly situated when they

share a supervisor or decision-maker, must follow the same standards, and

engage in comparable conduct. Smothers v. Solvay Chemicals, Inc., 740

F.3d 530, 540 (10th Cir. 2014) (same decision-maker); PVNF, 487 F.3d

at 801 (listing the requirements).

      Dr. Ibrahim argues that a factfinder could reasonably infer

discrimination based on Alliance’s treatment of a white male manager,

C.B. In the Fall of 2015, C.B. faced complaints by a female subordinate

about a pattern of sexual harassment and gender discrimination. Alliance


                                      5
investigated and found that C.B. had yelled and cursed at a female

subordinate, exchanged sexual text messages with subordinates, asked a

subordinate to run a personal errand during work hours, and showed

favoritism in hiring. C.B. was put on administrative leave and required to

take management and leadership classes. But Alliance allowed C.B. to

return to work.

     Dr. Ibrahim presented evidence that the same three individuals had

participated in the decisions to fire him and to issue only a warning to C.B.

So a factfinder could reasonably determine that the same decision-makers

had been involved.

     Dr. Ibrahim also presented evidence that Alliance had accused him

and C.B. of violating the same policies. So a factfinder could reasonably

determine that the same standards had applied to Dr. Ibrahim and C.B.

     Alliance concluded that both C.B. and Dr. Ibrahim had communicated

inappropriately with women, and a factfinder could reasonably regard

C.B.’s conduct as comparable to Dr. Ibrahim’s. See Elmore v. Capstan,

Inc., 58 F.3d 525, 530 (10th Cir. 1995) (stating that violations can be

comparably serious even if they involve different conduct or rules).

                                    * * *

     A reasonable factfinder could determine that (1) C.B. had been

similarly situated to Dr. Ibrahim and (2) Alliance had treated C.B. more



                                      6
favorably. So Dr. Ibrahim has presented a prima facie case of

discrimination based on race. 2

      B.    Dr. Ibrahim has raised a genuine factual dispute on the
            pretextual nature of Alliance’s explanation for the firing.

      Alliance presented a legitimate, nondiscriminatory reason for firing

Dr. Ibrahim: inappropriate comments to two women. But Dr. Ibrahim

rebutted this explanation with evidence of

           greater leniency toward C.B. in similar circumstances and

           inadequacy in the investigation.

See Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1232 (10th

Cir. 2000) (stating that a plaintiff can show pretext through evidence of

better treatment toward a similarly situated, nonprotected employee who

violated rules of comparable seriousness); Smothers v. Solvay Chemicals,

Inc., 740 F.3d 530, 542 (10th Cir. 2014) (“A ‘failure to conduct what

appears to be a fair investigation’ of the violation that purportedly

prompted adverse action may support an inference of pretext.” (quoting

Trujillo v. PacifiCorp, 524 F.3d 1149, 1160 (10th Cir. 2008))).




2
      In its response brief, Alliance argues that a prima facie case also
required Dr. Ibrahim to show that his position had not been eliminated. But
Alliance conceded in oral argument that this requirement does not apply
when the employer had fired an employee for unsatisfactory conduct rather
than elimination of the position. See Plotke v. White, 405 F.3d 1092, 1100
(10th Cir. 2005).

                                      7
      1.    The factfinder could reasonably regard Dr. Ibrahim and
            C.B. as similarly situated.

      Determining the similarity of the situations is generally a fact

question. Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1117 (10th Cir.

2007). But Alliance argues that no reasonable factfinder could view C.B.

and Dr. Ibrahim as similarly situated because

           they had different jobs,

           Dr. Ibrahim committed a second violation after a warning and
            C.B. didn’t, and

           Dr. Ibrahim stubbornly denied misbehavior and C.B. didn’t.

In assessing these arguments, we must view the evidence favorably to Dr.

Ibrahim. See Part II, above. Viewing the evidence this way, a factfinder

could reasonably determine that Dr. Ibrahim and C.B. had been similarly

situated.

      The jobs were different, but a factfinder could reasonably view the

difference as immaterial. When C.B. was disciplined, he was a group

manager. Group managers report to center directors, and Dr. Ibrahim was

an acting center director. 3 Though the job titles differed, a factfinder could

also consider the two employees’ responsibilities and qualifications. See

Herster v. Bd. of Supervisors of La. State Univ., 887 F.3d 177, 185 (5th

Cir. 2018) (considering job responsibilities and qualifications and


3
      He also served as a research advisor for Alliance.

                                       8
discounting the job titles in determining whether employees had been

similarly situated). The responsibilities for group managers and acting

center directors included supervision of others.

          Alliance insists that C.B. was a “lower-level manager,” but does not

cite any supporting evidence. Appellee’s Resp. Br. at 28. Despite the

difference in status, both C.B. and Dr. Ibrahim acted as supervisors and

bore responsibility as executive managers.

          Given their shared status as executive managers, the factfinder could

reasonably consider any difference in the jobs as immaterial. Alliance

determined that both individuals had violated the same policies, so the

difference in job titles could mean little. See Coleman v. Donahoe, 667

F.3d 835, 848–49 (7th Cir. 2012). And Alliance has not presented evidence

of a general practice of greater leniency to group managers than to acting

center directors. A factfinder could thus reasonably conclude that Dr.

Ibrahim and C.B. had been similarly situated despite the different job

titles.

          Alliance also argues that C.B.

              stopped behaving inappropriately after being warned and Dr.
               Ibrahim didn’t and

              deserved greater leniency because C.B. took responsibility for
               his behavior and Dr. Ibrahim didn’t.

A factfinder could reasonably reject these arguments.



                                           9
      For example, a factfinder could reasonably regard Dr. Ibrahim’s

reaction as similar to C.B.’s. After investigating the complaint against

C.B., Alliance presented him with a draft of the findings and allowed him

to comment. C.B. took advantage of the opportunity and expressed

“complete disagreement with [the] findings and consequences.”

Appellant’s App’x vol. 3, at 527. Alliance then revised the report, and C.B.

admitted that he had lost his temper with a subordinate. But Alliance took

a different course with Dr. Ibrahim, declining to give him a draft report or

even a written warning.

      Alliance asserts that when C.B. was given his final version of the

warning, he accepted responsibility for his prior misconduct. But Alliance

provides no citations for this assertion. See, e.g., Appellee’s Resp. Br.

At 29 (omitting any citation for the assertion that C.B. “admitted his

mistakes”).

      Dr. Ibrahim presents evidence that his conversation with Mr. Torres

was friendly and casual, that he received no written or verbal warning, that

Mr. Torres never suggested a policy violation, and that Mr. Torres simply

asked Dr. Ibrahim not to discuss the issue with Ms. Newell or make similar

offers to other staff members. For example, Dr. Ibrahim states under oath:

      Mr. Torres conceded to me during the meeting that there was no
      Alliance policy that had been violated. I received no written
      warning of any kind from Alliance Management or its HR
      Department in connection with my communications with Ms.
      Newell. Contrary to Alliance’s recent assertion, Mr. Torres did

                                      10
      not describe our meeting as a “verbal warning.” He      spoke in a
      friendly tone and asked that I not extend such           offers to
      employees who worked under him, as I was a              high-level
      executive at the lab. He requested that I simply move   on and not
      approach Ms. Newell to discuss the matter further.

Appellant’s App’x vol. 2, at 195.

      Mr. Torres provides a similar description of the meeting, stating that

he recommended to Dr. Ibrahim that he avoid a social relationship with

Ms. Newell. Id. at 243–44. And Ms. Newell’s supervisor acknowledged

that Mr. Torres had “played down” the incident and remarked that notation

of “this [incident] was a bit extreme.” Id. at 290. In contrast, C.B. received

a document expressly warning of additional discipline, including

termination, if he again behaved inappropriately. 4

      Alliance describes Mr. Torres’s statement to Dr. Ibrahim as a

warning. But Mr. Torres characterized his statement as a recommendation

and admitted that he hadn’t mentioned the possibility of termination. Id.




4
      Alliance said to C.B.:

      CONSEQUENCES
      This is a formal warning that if there is not immediate and
      sustained improvement in your behavior as discussed above, or
      if there are any other incidents of inappropriate behavior, you
      may be subject to further disciplinary action, up to and including
      termination. If there are no further incidences, this written
      warning will be removed from your personnel file one year from
      issuance.

Appellant’s App’x vol. 3, at 529.
                                      11
at 243–44. Given this characterization, the factfinder could reasonably

determine that Mr. Torres’s statement had not constituted a warning.

      Even if we were to characterize Mr. Torres’s statement as a warning,

a factfinder could also reasonably determine that Dr. Ibrahim had not

repeated the conduct. Mr. Torres testified that he had told Dr. Ibrahim to

be careful about his “social interactions, especially with direct reports,”

because he needed to set “an example for how to interact with other staff”

to avoid a perception of favoritism. Id. at 243. But Ms. Wood did not work

for Alliance or report to Dr. Ibrahim.

      Though Ms. Wood was not on Alliance’s staff, a factfinder could

view Dr. Ibrahim’s remarks to Ms. Wood as similar to the remarks made to

Ms. Newell. But when the evidence is viewed favorably to Dr. Ibrahim, a

factfinder could also focus on the differences. Dr. Ibrahim commented on

Ms. Wood’s appearance, but not on Ms. Newell’s. And Ms. Wood didn’t

work for Dr. Ibrahim, so there was no risk of misperception by a

subordinate or concern about favoritism among employees.

      Alliance argues not only that C.B.’s circumstances had differed but

also that he had acknowledged his misbehavior and Dr. Ibrahim had

continued to deny misconduct even after his firing. This argument is

irrelevant because we consider only the facts available to Alliance when it

decided to fire Dr. Ibrahim. Watts v. City of Norman, 270 F.3d 1288, 1295

(10th Cir. 2001). At that time, Alliance knew only that Dr. Ibrahim had

                                      12
defended the appropriateness of his behavior, which is also what C.B. had

done. So C.B.’s eventual acceptance of responsibility does not prevent a

finding that he and Dr. Ibrahim had been similarly situated.

     2.    Alliance’s limited investigation also suggests pretext.

     A factfinder can reasonably infer pretext not only from greater

leniency to similarly situated employees but also from shortcomings in the

employer’s investigation. See p. 7, above. For example, a factfinder can

reasonably infer pretext from an employer’s failure to inquire into the

reasons for an employee’s behavior. Trujillo v. PacifiCorp, 524 F.3d 1149,

1159–60 (10th Cir. 2008).

     Alliance’s investigation consisted solely of asking Dr. Ibrahim what

he had said to the member of the U.K. delegation. Dr. Ibrahim admitted

what he had said, and Alliance fired him. But Alliance never asked Dr.

Ibrahim why he had considered his comment to Ms. Wood as appropriate or

different from his texts to Ms. Newell. If Alliance had asked, it might have

learned that Dr. Ibrahim

          hadn’t regarded his statement to Ms. Wood as inappropriate or
           flirtatious and

          hadn’t perceived Mr. Torres’s comments as a warning or a
           recommendation about how to communicate with females
           working for other companies.

     Without Dr. Ibrahim’s explanation, Alliance inferred a lack of

professionalism and judgment. If Dr. Ibrahim had an opportunity to


                                     13
explain, Alliance might have attributed the incident with Ms. Wood to Mr.

Torres’s casual approach rather than Dr. Ibrahim’s lack of professionalism

or judgment.

      Despite giving Dr. Ibrahim no opportunity to explain, Alliance

allowed C.B. to submit a written response to a draft of his eventual

warning. A factfinder could reasonably infer discrimination from

Alliance’s failure to ask Dr. Ibrahim why he had considered his behavior

appropriate; C.B. had the opportunity not only to explain his behavior but

also to rebut the entirety of Alliance’s draft of its warning. Given the

difference in Alliance’s investigations as to C.B. and Dr. Ibrahim, the

factfinder could reasonably infer pretext.

                                    * * *

      Dr. Ibrahim has created a genuine dispute of material fact on greater

leniency toward C.B. and inadequacy in Alliance’s investigation. So we

reverse the award of summary judgment to Alliance on the claim involving

race discrimination. 5




5
      Dr. Ibrahim also urges pretext through evidence of a previous
demotion, his feelings that he was not taken as seriously as white
colleagues, the lack of documentation about his firing, the use of
subjective criteria, and a deviation from Alliance’s policies. We need not
address these arguments.

                                      14
IV.   Dr. Ibrahim has not presented a prima facie case of religious
      discrimination.

      Dr. Ibrahim also claims discrimination based on his Muslim religion.

For this claim, Dr. Ibrahim again relies on circumstantial evidence, so he

must present a prima facie case of discrimination. See p. 4, above. For a

prima facie case, he must present evidence of his membership in a

protected class, an adverse employment action, and the existence of

circumstances giving rise to an inference of discrimination. E.E.O.C. v.

PVNF, L.L.C., 487 F.3d 790, 800 (10th Cir. 2007); see p. 5, above.

      Alliance does not dispute the first two elements, so we consider only

whether the circumstances of Dr. Ibrahim’s firing could create a reasonable

inference of discrimination based on religion. Dr. Ibrahim doesn’t identify

the religion of any comparators or show past complaints of religious

discrimination. Dr. Ibrahim instead relies on evidence that

          Alliance knew of his Muslim faith and

          he sensed religious stereotypes among other Alliance
           executives.

But he presents no evidence of any statements or actions suggesting a

negative perception of Muslim employees. Given the lack of such evidence,

the district court properly awarded summary judgment to Alliance on the

claim of religious discrimination.




                                     15
V.   Dr. Ibrahim has not presented a prima facie case of gender
     discrimination.

     Dr. Ibrahim claims discrimination based not only on religion but also

on gender. Because Dr. Ibrahim is male, a prima facie case requires

stronger proof than when the discrimination targets a female. Argo v. Blue

Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1201 (10th Cir. 2006).

     For a prima facie showing, Dr. Ibrahim must show either

          circumstances supporting an inference that Alliance is “one of
           those unusual employers who discriminates against” males or

          facts supporting an inference that a female would not have been
           terminated.

Id. (quoting Notari v. Denver Water Dep’t, 971 F.2d 585, 589 (10th Cir.

1992)). Dr. Ibrahim has not made either showing.

     In fact, some of Dr. Ibrahim’s evidence suggests that Alliance did

not discriminate against men. For example, he presents evidence that

          Alliance’s leadership is largely male and

          his own job duties were divided between other men after his
           firing.

     Despite the evidence of division of his duties among other males, Dr.

Ibrahim points to three alleged comments by decisionmakers Mary Ann

Potter and Juan Torres:

     1.    women seemed to misinterpret Dr. Ibrahim’s comments,

     2.    “guys always say that they want to be friends when they want
           more,” Appellant’s App’x vol. 2, at 183, and

                                    16
      3.   Dr. Ibrahim’s reference to friendship with Ms. Newell could
           have meant “friends with benefits,” Id. at 406.

      Dr. Ibrahim speculates that these comments show that a female would

not have been fired. But Dr. Ibrahim does not identify a female employee

who engaged in similar conduct and obtained better treatment.

      Ms. Potter and Mr. Torres speculated about why Dr. Ibrahim’s

statements might have created discomfort for Ms. Newell and Ms. Wood.

But Dr. Ibrahim presents no evidence that Alliance would have declined to

fire a female who had made comparable remarks to males. See Throupe v.

Univ. of Denver, 988 F.3d 1243, 1254–55 (10th Cir. 2021) (concluding that

an employer was entitled to summary judgment on a Title VII claim

because no evidence suggested that the employer would have provided

different treatment to a female professor maintaining a close personal

relationship with a male student). With no evidence of better treatment

toward female employees, Dr. Ibrahim hasn’t presented a prima facie case

of gender discrimination.

VI.   Conclusion

      Because Dr. Ibrahim has not presented evidence of discrimination

based on gender or religion, we uphold the award of summary judgment on

these claims. But Dr. Ibrahim has created a genuine dispute of material

fact on his claim of discrimination based on race. So we reverse the award

of summary judgment on that claim.


                                     17